Name: 94/184/EC: Council Decision of 24 January 1994 concerning the conclusion of an Agreement between the European Community and Australia on trade in wine
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international trade;  trade policy;  beverages and sugar
 Date Published: 1994-03-31

 31.3.1994 EN Official Journal of the European Communities L 86/1 COUNCIL DECISION of 24 January 1994 concerning the conclusion of an Agreement between the European Community and Australia on trade in wine (94/184/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the conclusion of the Agreement negotiated between the European Community and Australia on trade in wine will facilitate and promote trade in wine between the Contracting Parties; whereas it is therefore desirable to approve the said Agreement; Whereas, in order to facilitate the implementation of certain provisions of the Agreement, the Commission should be authorized to make the necessary technical adjustments in accordance with the procedure laid down in Article 83 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1); Whereas, since the provisions of this Agreement are directly linked to measures covered by the common agricultural policy, and specifically by the Community rules on wine and winegrowing, this Agreement must be established at Community level, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and Australia on trade in wine and the Protocol and exchanges of letters annexed thereto are hereby approved on behalf of the European Community. The text of the acts referred to in the first paragraph is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community and to deposit the instrument of approval by the Community. The President of the Council shall make the notification provided for in Article 28 (1) of the Agreement. Article 3 For the purposes of Article 17 (2) of the Agreement, the Commission is hereby authorized to conclude the necessary acts amending the Agreement, in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87. Article 4 The Commission, assisted by the representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 18 of the Agreement. Article 5 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6. 1993, p. 39).